                        Case 20-10553-CSS      Doc 762-4         Filed 07/08/20        Page 1 of 2




                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

_____________________________________
                                       )
In re:                                 )                        Chapter 7
                                       )
ART VAN FURNITURE, LLC, et al.,1       )                        Case No. 20-10553 (CSS)
            Debtors.                   )
                                       )                        (Jointly Administered)
                                       )
                                       )                        HEARING: JULY 24, 2020 AT 1:00 P.M.
                                                                OBJECTIONS DUE: JULY 17, 2020 AT 4:00
______________________________________ )                        P.M.



                                                 NOTICE OF MOTION

        PLEASE TAKE NOTICE that on July 8, 2020, CBL & Associates Management, Inc.
 (“CBL”) filed the Motion of CBL & Associates Management, Inc. for Allowance and Payment
 of Administrative Claim Pursuant to 11 U.S.C. §§ 503(b)(1)(A) and 507(a) (the “Motion”)
 with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

         PLEASE TAKE FURTHER NOTICE that objections, if any, to the entry of an order
 approving the Motion must be (a) in writing and served on or before July 17 , 2020 at 4:00 p.m.
 (prevailing Eastern Standard Time) (the “Objection Deadline”); (b) filed with the Clerk of the
 United States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor,
 Wilmington, Delaware 19801; and (c) served as to be received on or before the Objection Deadline
 by the undersigned attorneys for CBL.

         PLEASE TAKE FURTHER NOTICE THAT only objections made in writing and timely
 filed and received, in accordance with the procedures above, will be considered by the Bankruptcy
 Court at such hearing.

      PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION WILL BE
 HELD ON JULY 24, 2020 AT 1:00 P.M. (PREVAILING EASTERN TIME) BEFORE THE
 HONORABLE CHRISTOPHER S. SONTCHI, AT THE UNITED STATES BANKRUPTCY
 COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET, 6th FLOOR,
 COURTROOM 1, WILMINGTON, DELAWARE 19801.




 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
 Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I, LLC
 (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture of
 Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc.
 (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of Debtors’ principal place of
 business is 6500 East 14 Mile Road, Warren, Michigan 48092.


 HB: 4848-1611-4113.2
                       Case 20-10553-CSS   Doc 762-4     Filed 07/08/20   Page 2 of 2




     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE
OR HEARING.

 Dated: July 8, 2020
 Wilmington, Delaware                                 HOGAN♦McDANIEL

                                                      /s/Garvan F. McDaniel
                                                      Garvan F. McDaniel (DE Bar No. 4167)
                                                      1311 Delaware Avenue
                                                      Wilmington, Delaware 19806
                                                      Telephone: 302.656.7540
                                                      Facsimile: 302.656.7599
                                                      Email: gfmcdaniel@dkhogan.com

                                                      ATTORNEYS FOR CBL & ASSOCIATES
                                                      MANAGEMENT, INC.




HB: 4848-1611-4113.2
                                                  2
